Title: To Thomas Jefferson from Francis Eppes, 31 October 1791
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Richmond October 31st. 1791

Receiving a letter this Evening from Jack in which he expresses much anxiety for his Mama’s health I have taken the liberty of inclosing a letter for him in one to you. I have writen three letters befor this and have recd. no answer to either. I shall be much obliged when you have leasure if you will answer them all. I have the pleasure to inform you that Betsey is once more in a fair way to be well having no complaint except weakness. I am with every wish for your health & happiness Dr Sir Your Friend,

Frans. Eppes


PS. Give our love to Polly. We have this day been informd she is with you.


F E

